                 1
                 2
                 3
                 4                                UNITED STATES DISTRICT COURT
                 5                                       DISTRICT OF NEVADA
                 6                                                  ***
                 7    TYRONE HURT,                                         Case No. 2:16-CV-2868 JCM (EJY)
                 8                                         Plaintiff(s),                     ORDER
                 9           v.
               10     NATIONAL MUSEUM OF AFRICAN
                      AMERICAN HISTORY AND CULTURE
               11     SMITHSONIAN,
               12                                        Defendant(s).
               13
               14            Presently before the court is Magistrate Judge Foley’s report and recommendation
               15     (“R&R”). (ECF No. 11).
               16            Judge Foley recommends that the instant action be dismissed because plaintiff Tyrone
               17     Hurt has neither paid the filing fee nor submitted a complete application to proceed in forma
               18     pauperis. Id. In fact, Judge Foley specifically ordered plaintiff to either pay the appropriate
               19     filing fee or submit a complete application in support of his request to proceed in forma pauperis
               20     when he denied plaintiff’s initial request to proceed in forma pauperis without prejudice. (ECF
               21     No. 5). Plaintiff failed to comply with Judge Foley’s order. Thus, Judge Foley recommends that
               22     this case be dismissed, and the case be closed. (ECF No. 11).
               23            This court “may accept, reject, or modify, in whole or in part, the findings or
               24     recommendations made by the magistrate.” 28 U.S.C. § 636(b)(1). Where a party timely objects
               25     to a magistrate judge’s report and recommendation, then the court is required to “make a de novo
               26     determination of those portions of the [report and recommendation] to which objection is made.”
               27     28 U.S.C. § 636(b)(1).
               28

James C. Mahan
U.S. District Judge
                1             Where a party fails to object, however, the court is not required to conduct “any review at
                2     all . . . of any issue that is not the subject of an objection.” Thomas v. Arn, 474 U.S. 140, 149
                3     (1985). Indeed, the Ninth Circuit has recognized that a district court is not required to review a
                4     magistrate judge’s report and recommendation where no objections have been filed. See United
                5     States v. Reyna-Tapia, 328 F.3d 1114 (9th Cir. 2003) (disregarding the standard of review
                6     employed by the district court when reviewing a report and recommendation to which no
                7     objections were made).
                8             Nevertheless, this court conducted a de novo review to determine whether to adopt the
                9     recommendation of the magistrate judge. Upon reviewing the recommendation and attendant
              10      circumstances, this court finds good cause appears to adopt the magistrate judge’s findings in
              11      full.
              12              Accordingly,
              13              IT IS HEREBY ORDERED, ADJUDGED, and DECREED that Judge Foley’s R&R
              14      (ECF No. 11) be, and the same hereby is, ADOPTED.
              15              IT IS FURTHER ORDERED that plaintiff’s complaint is hereby DISMISSED.
              16              The clerk is instructed to enter judgment and close the case accordingly.
              17              DATED February 24, 2020.
              18                                                   __________________________________________
                                                                   UNITED STATES DISTRICT JUDGE
              19
              20
              21
              22
              23
              24
              25
              26
              27
              28

James C. Mahan
U.S. District Judge                                                  -2-
